DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/25/2020 & 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“storage for storing an asset map of the deployment; and a map manager programmed to: 
obtain a client oriented location request regarding the deployment for a client; 
in response to obtaining the client oriented location request: 
obtain location information and orientation information of the client with respect to an asset of the deployment using a sensor of the client; 
generate a client oriented asset map of the deployment using the location information, the orientation information, and the asset map of the deployment, 
wherein the client oriented asset map is from a view point defined by the position information and the orientation information; and 
perform an action set using the client oriented asset map to service the client oriented location request, 
wherein the asset mapper is further adapted to generate a visualization of the asset from the view point that corresponds to a field of view of a user of the client, wherein the map manager is further programed to:
prior to obtaining the client oriented location request: 
obtain second location information of the asset with respect to a second asset of the deployment using a second positioning sensor of the asset, wherein the obtaining the second location information further comprises: 
obtaining, using the second positioning sensor, first sensor data that specifies a relative position of the second asset with respect to the asset; 2Application No.: 16/713,694Docket No.: 170360-048400US 
obtaining, using a third positioning sensor of a third asset of the deployment, second sensor data that specifies a relative position of the third asset with respect to the asset; 
making a determination that the first sensor data and the second sensor data matches a description of locations of the second asset and the third asset; and 
using, based on the determination, the relative position of the second asset with respect to the asset as the second location information; and generate the asset map using the second location information.”
Fernandes et al. (US 2013/0218890 A1) teaches a geographic asset management system, in which assets such as buildings, permits and grants are tagged with geographical locations for display on a geographical information subsystem forming a component of the system. In an asset management subsystem, assets may be selected, analyzed or edited according to a user's permission level. Physical assets may be represented as 3D models which may be selected, or of which parts may be selected, in order to provide further information. The geographic relationship between multiple assets is easily visualized. Assets may be stored in relation to time and/or date, and the system is able to retrieve and display asset data in a historical and geographical sense. Scenarios involving changing assets and proposing new assets may be played out by users. Notifications based on the assets may be automatically triggered and sent to users.
SATKUNARAJAH et al. (US 2017/0109422 A1) discloses the claimed invention relates to a system and method for generating actionable intelligence and information by utilizing a multi-sensor, multi-temporal; multi-spatial, multi-format data (mSTSFA) architecture stored in a NoSQL data architecture to qualify spatial (accuracy) and contextual information integrated into a real time Engineering Grade location based analysis and predictive analytics engine returning users based queries in a 3D visualization including Virtual Reality (VR)/Augmented Reality functionality. The present invention is a systemized platform for handling geospatial, geophysical, financial, temporal and attribute data input directly to analyze the datasets to serve the operational and business needs of the industries such as transportation, water, environmental, engineering, telecommunication, finance, energy, natural resources, defense and security.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1)  a map manager 2) an asset map 3) location requests 4) location information 5) orientation information 6) sensors 7) generating asset maps 8) deploying assets 9) view points of the map 10) various actions 11) generating visualizations 12) various assets 13) defining positions 14) utilizing sensor data. 
Lastly, as evidenced by prosecution history (see Applicant Argument/Remarks dated 05/04/2022 & Non-Final Rejection dated 02/07/2022) the applicant amended independent claim(s) are persuasive and overcome the 35 U.S.C. § 103 Rejection of Claim(s) 1, 5-8, 12-15 & 19-20. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

4. 	Claim(s)1, 5-8, 12-15 & 19-20 is/are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443